Judgment, Supreme Court, New York County (Daniel P. FitzGerald, J., at plea and sentence), rendered on June 17, 1988, which convicted defendant, upon *278his plea of guilty of criminal possession of a controlled substance in the second degree, unanimously affirmed.
Application by appellant’s counsel to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833). We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on this appeal. Additionally, we have reviewed the points raised in defendant’s pro se supplemental brief and find that these issues are also frivolous. Specifically, as the record clearly indicates that defendant entered a knowing and voluntary plea aided by counsel at all stages of the proceedings, there is no merit to defendant’s pro se allegations that he was coerced into entering the plea and was denied effective assistance of counsel.
Pursuant to CPL 460.20, defendant has the right to apply for leave to appeal to the Court of Appeals by making application to the Chief Judge of that court and by submitting such application to the clerk of that court or to a Justice of the Appellate Division of the Supreme Court of this department on reasonable notice to the respondent within 30 days after service of a copy of this order, with notice of entry.
Denial of the application for permission to appeal by the Judge or Justice first applied to is final and no new application may thereafter be made to any other Judge or Justice. Concur—Sullivan, J. P., Ross, Asch, Kassal and Smith, JJ.